11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Art Galvan,                                   * From the 238th District Court
                                               of Midland County,
                                               Trial Court No. TX13799.

Vs. No. 11-17-00316-CV                        * August 22, 2019

Midland Central Appraisal District,           * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Art Galvan.